Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 5/13/2022. Claims 1 and 4-20 are allowed and claims 2-3 are cancelled. Claims 1, 11, and 13 are the independent claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of based on a result of static analysis of source code, determining that a change in the source code affects a corresponding trace output of the source code at runtime; generating a metadata record descriptive of the change in the source code, wherein the metadata record includes an indication of a significance of the change in the source code; analyzing the trace output of the source code based on the metadata record descriptive of the change in the source code; concatenating the metadata records in an order corresponding to the changes in the source code, wherein the changes in the source code have a corresponding stream of trace change data; generating a control signal for a display based on the metadata record descriptive of the change in the source code; and displaying the corresponding metadata records in conjunction with displaying the trace output, by way of the generated control signal for the display, as required by the independent claims. 
The prior art of record (Bashkansky et al. US PG Pub. 2009/0064117 A1, Dimpsey et al. US PG Pub. 2008/0270995 A1, and Tojo et al. US PG Pub.2015/2226666 A1) teaches that static analysis may be used to determine changes in source code that affect corresponding output/trace output of the source code at runtime, metadata/logs/files/etc. descriptive of the change in source code may be generated and significance of the change in source code may be indicated, the metadata/logs/files/etc. may be concatenated in an order corresponding to the changes in the source code and that the changes in source code have a corresponding stream of change data/trace changes/etc., and that the metadata records/logs/files/etc. may be displayed in conjunction with displaying corresponding trace output. However, the prior art of record fails to render an obviousness of analyzing a trace output of a source code based on metadata records descriptive of a change in the source code that also include an indication of a significance of the change in the source code, when the change in the source code has been determined to affect corresponding trace output of the source code at runtime based on a result of static analysis of the source code, and when the metadata records are concatenated in an order corresponding to the changes in the source code, wherein the changes in the source code have a corresponding stream of trace change data, and the corresponding metadata records are displayed in conjunction with displaying the trace output by way of a control signal for a display that is generated based on the metadata descriptive of the change in source code, as required by the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193